FILED
                           NOT FOR PUBLICATION                              JAN 14 2011

                                                                        MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT



MICHAEL W. AUGUST,                               No. 07-16844

              Plaintiff - Appellee,              D.C. No. CV-06-01721-
                                                 LKK/CMK
  v.

JOHN DOVEY, Director of Adult                    MEMORANDUM *
Institutions; JAMES E. TILTON,
Secretary of the CDCR; MARTIN
VEAL, Warden; J. MARTINEZ,
Captain; P. MIRICH, Lt.; M. CRY,
Appeals Coordinator; S. MORENO,
Associate Warden; K. CARROLL,
Sergeant,

              Defendants - Appellants.



                  Appeal from the United States District Court
                      for the Eastern District of California
               Lawrence K. Karlton, Senior District Judge, Presiding

                           Submitted January 12, 2011 **
                             San Francisco, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                                page 2

Before:      KOZINSKI, Chief Judge, NOONAN and SILVERMAN, Circuit
             Judges.

      August doesn’t allege any condition that enhanced his sentence in “such an

unexpected manner as to give rise to protection by the Due Process Clause of its

own force,” or imposed an “atypical and significant hardship on the inmate in

relation to the ordinary incidents of prison life.” Ghana v. Pearce, 159 F.3d 1206,

1209 (9th Cir. 1998) (quoting Sandin v. Conner, 515 U.S. 472, 484 (1995)). His

due process claim therefore fails.


      REVERSED.